In a probate proceeding, Michael Morgantini appeals, as limited by his brief, from stated portions of a decree of the Surrogate’s Court, Kings County (Feinberg, S.), dated December 22, 2000, which, inter alia, awarded payments to the Kings County Public Administrator, Joseph G. Clare, Walter F. Clare, and Thomas J. Clare net of certain taxes.
Ordered that the decree is affirmed insofar as appealed from, with costs payable by the appellant personally.
We agree with the Surrogate that the payments to the respondents Kings County Public Administrator, Joseph G. Clare, Walter F. Clare, and Thomas J. Clare, by reason of the settlement of their claims, are to be made net of certain taxes.
The appellant’s remaining contentions are without merit. Ritter, J.P., O’Brien, Crane and Cozier, JJ., concur.